DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polygonal and oval receiving openings (as recited in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
	Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, it is not clear what is meant by the recitation “an extension of the receiving opening ...”.  Although this extension is identified in the written specification in conjunction with reference numeral 26’ in Fig. 4 (see paragraph [0030]), it is not clear what this reference numeral is denoting in the drawings.  Accordingly, use of the term “an extension of the receiving opening” in claim 1 renders the claim indefinite.
In claim 3, it is not clear what is meant by “an entrance area” or how this entrance area relates to the previously-recited “receiving opening” and “extension of the receiving opening”.
In lines 1-2 of claim 9, the recitation “the material transfer apparatus” is confusing because the features subsequently recited appear to relate to the “transfer apparatus” (i.e., 16 in Fig. 4) and not the entire “material transfer apparatus” (i.e., 12 in Fig. 4), as recited.  Claim 9 recites, for example, that “the material transfer apparatus ... is configured in a shape of a pipe elbow” (see the last two lines of the claim).  Applicant’s specification, however, describes that the transfer apparatus 16 has this elbow shape, not the entire material transfer apparatus 12 (see, e.g., paragraphs [0016] and [0048] in the published application).  The same or similar issues arise from the recitation of “the material transfer apparatus” in lines 1-2 of claims 10, 17, and 18.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-7, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cipriani, PCT Publication No. WO 2010/045952 in view of Motz et al., U.S. Patent Application Publication No. 2014/0084665 (“Motz”).
Cipriani discloses a milling machine (Fig. 1) having a material transfer apparatus for transferring milled material, comprising: 
a loading conveyor 6 for discharging the milled material; 
a transfer conveyor (collecting conveyor 5) for transporting the milled material onto the loading conveyor; and 
a transfer apparatus (sealing means 33a, 33b in Fig. 7) for transferring the milled material from the transfer conveyor into a receiving opening (the opening defined by the sealing ring 34) of a receiving apparatus (the housing above the loading conveyor 6 to which the sealing ring 34 is attached in Fig. 7) of the loading conveyor;
wherein the loading conveyor is mounted such that the loading conveyor is swivelable about a vertical swivel axis (i.e., the vertical dashed line shown centered within the sealing ring 34 in Fig. 7) and about a horizontal swivel axis (Cipriani page 6, lines 14-17: “The collecting conveyor (5) discharges the milled material onto a second conveyor belt (6) (loading conveyor) which can be slewed vertically and horizontally to adapt its discharge head (36) to the height and position of the transport vehicle”). 
Cipriani does not explicitly disclose the horizontal swivel axis arranged in a vertical direction above the loading conveyor, and at or above a level of an extension of the receiving opening of the receiving apparatus in the vertical direction, as recited in claim 1.
In the same field of endeavor, Motz discloses a milling machine (Fig. 1) having a transfer conveyor (transfer conveyor belt 17) and a loading conveyor (loading conveyor belt 21) that is swivelable about a vertical axis 45 (Fig. 4) and a horizontal axis “M” (see Figs. 5-6).   Motz teaches locating the horizontal swivel axis above the loading conveyor and at or above a level of an extension of a receiving opening of the loading conveyor (see Fig. 6).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Motz, to locate the Cipriani horizontal swivel axis above the loading conveyor and at or above an extension of the receiving opening,  in order to provide a more secure transfer area, capable of being closed by overlapping part spherical sealing elements (see the sealing elements 31-32 in Fig. 6).
	With respect to claim 2, the Motz horizontal swivel axis is above an upper run of the loading conveyor 12 and below an upper run of the transfer conveyor 6 (see, Fig. 6).
	With respect to claim 3, the Motz horizontal swivel axis is at a level of an entrance area of the receiving apparatus receiving opening (see Fig. 6).
	With respect to claim 4, the Motz vertical and horizontal swivel axes intersect at an intersection point (see “M” in Figs. 5 and 6, which lies at an intersection of the horizontal axis and vertical axi; see [0032]).
	With respect to claim 5, the Cipriani receiving apparatus (i.e., the housing above the loading conveyor 6 to which the sealing ring 34 is attached in Fig. 7) is arranged on the loading conveyor (see Fig. 7) and is configured as a housing which projects vertically upwards from the loading conveyor (see Fig. 7) and is closed at least to its sides and in a transport direction of the milled material to a rear (note that Cipriani intends that the sealing devices (e.g., the sealing means 33a, 33b and the sealing ring 34) form part of a continuous sealed chamber that spans both of the conveyors 5 and 6; from Cipriani claim 4: “said sealing means (18, 17a, 17b, 19a, 19b, 24, 33a, 33b, 34) being able to realize one continuous chamber (23) above said conveying devices (5,6) and in the joint connections area between them”).
	With respect to claim 6, the Cipriani receiving opening (the opening defined by the sealing ring 34) is arranged at a vertically upper end of the receiving apparatus (see Fig. 7).
	With respect to claim 7, the Cipriani receiving opening is circular (sealing means 34 is disclosed as being a “sealing ring”).
	With respect to claim 9, the Cipriani transfer apparatus completely encloses a transport path of the milled material from the transfer conveyor to the receiving apparatus except for a transfer inlet and a transfer outlet (from Cipriani claim 4: “said sealing means (18, 17a, 17b, 19a, 19b, 24, 33a, 33b, 34) being able to realize one continuous chamber (23) above said conveying devices (5,6) and in the joint connections area between them”) and is configured in a shape of a pipe elbow (see Fig. 7).
With respect to claim 10, the Cipriani transfer apparatus has an overlength in the vertical direction at a bottom, wherein the overlength projects into the receiving apparatus and extends vertically below the receiving opening of the receiving apparatus (see Fig. 7 where it can be seen that the transfer apparatus (i.e., the sealing means 33a, 33b) has a portion that extends, vertically, past or below the receiving opening - i.e., the opening defined by the sealing ring 34).
With respect to claim 11, the Cipriani overlength, at a vertically lower end, has a shape that is complementary to the shape of the receiving opening (Cipriani intends that the transfer apparatus (i.e., the sealing means 33a, 33b) seal within the receiving opening (i.e., the opening defined by the sealing ring 34; from Cipriani claim 4: “said sealing means (18, 17a, 17b, 19a, 19b, 24, 33a, 33b, 34) being able to realize one continuous chamber (23) above said conveying devices (5,6) and in the joint connections area between them”).
With respect to claim 12, the Cipriani overlength is configured such that the overlength still projects into the receiving apparatus even when the loading conveyor is swiveled laterally about the vertical swivel axis relative to the transfer conveyor (Cipriani page 10, lines 21-22: “the sealing device (34) compensates the horizontal slew of the loading conveyor (6)”).
With respect to claim 13, The Cipriani overlength portion will still project into the receiving apparatus even when the loading conveyor is swiveled by up to 55 degrees (since the Cipriani sealing device 34 is formed as a ring, no amount of horizontal swiveling will result in the overlength portion disengaging from the receiving apparatus).
With respect to claim 14, the Cipriani overlength portion will still project into the receiving apparatus even when the loading conveyor is swiveled laterally about the vertical swivel axis relative to the transfer conveyor, independently of a swiveling of the loading conveyor about the horizontal swivel axis (since the Cipriani sealing device 34 is formed as a ring it will maintain contact with the overlength portion during horizontal swiveling of the loading conveyor).
With respect to claim 15, Cipriani further discloses a conveyor mount by which the loading conveyor is mountable on a machine frame of a ground milling machine such that the loading conveyor is swivelable about the vertical swivel axis with respect to the transfer conveyor (the mount is shown, for example, in Fig. 1 and, in greater detail in Fig. 7).
With respect to claim 16, the Cipriani conveyor mount includes at least one pin (the rotary joint at the top of Cipriani Fig. 7 that is aligned with the vertical dashed line constitutes at least one pin).
With respect to claim 19, Motz further discloses a conveyor suspension including joint axes (one is shown in Fig. 3, labeled 35 and both are shown in Fig. 4, unlabeled) that are positioned above a support frame and an upper run of the loading conveyor (see “M” in Figs. 5 and 6, which lies at an intersection of the horizontal axis 35 and vertical axis 45; see [0032]) and that lie within a width of the support frame (see Fig. 4).
With respect to claim 20, the Cipriani material transfer apparatus is disposed on a milling machine (see, e.g., Fig. 1).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cipriani and Motz as applied to claim 1 above, and further in view of von Schoenebeck et al., German Patent Publication No. DE-102009013709-A (cited by applicant; hereinafter referred to as “von Schoenebeck”).
As discussed above, the combination of Cipriani and Motz discloses all of the limitations of claim 1.  The combination does not, however, disclose a swivel lever, as recited in claim 8.
In the same field of endeavor, von Schoenebeck discloses a milling machine (e.g., Fig. 1) having a transfer conveyor 6 and a loading conveyor 12.  In order to make the loading conveyor swivelable about a horizontal axis (pivot axis 28), von Schoenebeck teaches providing a swivel lever (strut 11) arranged on the loading conveyor.  The swivel lever projects vertically upwards (i.e., the strut portion 11) and is mounted on a conveyor suspension (e.g., the element 25) on a side of the swivel lever facing away from the loading conveyor 12 so as to swivel about the horizontal swivel axis (i.e., the pivot axis 28; compare Figs. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in von Schoenebeck, to provide the Cipriani material transfer apparatus with a swivel lever, as recited, in order to provide a greater range of swiveling in the vertical direction for the loading conveyor.

10.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cipriani and Motz as applied to claim 1 above, and further in view of Buschbom, U.S. Patent No. 5,190,140.
As discussed above, the combination of Cipriani and Motz discloses all of the limitations of claim 1.  With respect to claim 17, it is considered that the upstream entrance to the Cipriani transfer apparatus (i.e., the upstream end of the sealing means 33a, 33b; see Fig. 7) constitutes a shaping support rack for guiding milled material.  Neither Cipriani nor Motz, however, specifically discloses a lining supported by this shaping support rack, as recited.
In the same field of endeavor, Buschbom discloses a material handling apparatus and teaches providing a high impact area that is subject to wear due to impingement of the material being handled (i.e., the inner surface of rear wall 22; see Figs. 3-5) with a lining (i.e., the elongated arcuate liner 51; Figs. 3-5) made from low friction and abrasion resistant material (see col. 5, lines 4-11).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Buschbom, to provide the Cipriani shaping support rack (i.e., the area adjacent the upstream end of the sealing means 33a, 33b) with a lining formed from low friction and abrasion resistant material, in order to promote material flow and reduce the damage that would otherwise be caused to the sealing means by the material being conveyed.
With respect to claim 18, as noted above, the upstream entrance to the Cipriani transfer apparatus (i.e., the sealing means 33a, 33b; see Fig. 7) is considered to constitute a shaping support rack for guiding milled material.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Burton (U.S. 1,583,572) discloses a transfer area between two conveyors on a mining machine.  Plaquet et al. (U.S. 3,744,615) discloses a hopper (44 in Figs. 2-4) at a transfer area between two conveyors.  Johnston (U.S. 4,712,962) discloses a chute (72 in Figs. 3-5) extending through a transfer area between conveyors.  Schlenker (U.S. 11,192,730) discloses a chute-like structure (Fig. 4) for the discharge end of a milling machine conveyor.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M.A.G/
Examiner, Art Unit 3672     
01 July 2022